Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 19-21, 55 and 64-66 are pending. Claims 67-71 has been added. Claims 19 and 64-65 has been amended. Claims 19-21, 64-65 and 67-71 are being examined in this application. In the response to the restriction requirement, Applicants elected SEQ ID NO: 1, doxorubicin, and triple negative breast cancer. Claims 55 and 66 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new rejection.
Claims 19-20, 64-65 and 67-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed disclosure teaches a method for treatment of cancer (or triple negative breast cancer) comprising administering SEQ ID NO: 1 or a functional derivative and an anti-cancer agent drug selected from doxorubicin and cisplatin, wherein the functional derivative is at least 90% (or 95%) identical to SEQ ID NO: 1.
When referring to the functional derivative of SEQ ID NO: 1, the specification provides the following structural attributes:
“[T]he term “derivative” or “derivatives” it is meant to include polypeptides, which comprise the amino acid sequence denoted by SEQ ID NO: 1, but differ in one or more amino acid residues in their overall sequence, namely, which have deletions, substitutions, inversions or additions within the overall sequence of SEQ ID NO: 1” (page 43, 5th para).
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
In the instant case, the specification fails to describe what part of SEQ ID NO: 1 correlates with the required activity (i.e. to treat breast cancer or triple negative breast cancer). The specification does not describe which portion of the claimed sequence is necessary to retain the desired activity. 
Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples for the claimed derivative of SEQ ID NO: 1. 
The specification provides no specific examples fragment or derivative of SEQ ID NO: 1.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 19-21, 64-65 and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. (WO 2009/083968) in view of Nagai et al. (Cell Reports, 12, 2049-2059, 2015) and Vyas et al. (J Clin Med Res. 2016;8(2):162-167).
With respect to claims 19, 64-65 and 67-71, Sandler et al. teach a method of treatment of cancer comprising administering SEQ ID NO: 8 (C-terminal 14aa of KTPAF50) (claims 3-4 and 17-18). It is noted that SEQ ID NO: 8 corresponds to instantly claimed SEQ ID NO: 1.
Sandler et al. further teach the cancer is breast cancer (claim 19; page 3, line 4; page 11, lines 28-31).
Sandler et al. also teach that KTPAF50 stimulates the secretion of interferon-gamma. Thus, indicating that KTPAF50 has an anti-cancer role (page 16, lines 3-7; Fig. 2).
Sandler et al. additionally teach that the % of viable cells is not statistically different among the KTPAF50 peptide (A), the N terminal 36 aa of KTPAF50 (B), and the C terminal 14 aa of KTPAF50 (C); (SEQ. ID. NO: 8) (see Fig. 7).  
Sandler et al. do not teach treating triple breast cancer.
Sandler et al. also do not teach co-administering at least one anti-cancer agent.
Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma (Fig. 2B).
Vyas et al. teach that doxorubicin is the first-line therapy for triple negative breast cancer (abstract).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that KTPAF50 and doxorubicin are effective in treating breast cancer, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating breast cancer. Thus, combining them flows logically from their having been individually taught in prior art.
	Furthermore, it would have been obvious to one of ordinary skill in the art to treat triple negative breast cancer with KTPAF50 and doxorubicin because Sandler et al. teach that KTPAF50 stimulates the secretion of interferon-gamma, and Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma.
One of ordinary skill in the art would have reasonably expected the KTPAF50 of Sandler et al. to stimulate the secretion of interferon-gamma, thus treating triple negative breast cancer.
With respect to claim 20, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ In the instant case, the KTPAF50 of Sandler et al. will inherently increase expression of at least one of HER2/neu, ER or PR.
With respect to claim 21, as discussed above, the KTPAF50 of Sandler et al. corresponds to instantly claimed SEQ ID NO: 1.

Response to Arguments
Applicant’s arguments filed on 5/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Sandler et al. do not teach treating Triple Breast Cancer (TNBC) and also do not teach co-administering at least one anti-cancer agent.
Applicant also argues that “[S]andler et al. teach or suggest the specific effect of the APC1 peptide disclosed in the present application (as denoted by SEQ ID NO: 1) which corresponds to the 14 C-terminal amino acid residues of the KTPAF50 peptide on TNBC cells. If any, the only effect of an isolated peptide consisting of the amino acid sequence denoted by SEQ ID NO: 1 in the Sandler publication is shown in Example VI of Sandler which shows that the APC1 peptide (corresponding to SEQ ID NO: 8 in Sandler) has some anti-cancer activity on U937 acute myeloid leukemia cells, which at any time may be considered as a predictor of the effect of the APC1 peptide on other types of cancer including TNBC. Sandler et al. do not refer to the anti-cancer effect of the APC1 peptide on TNBC”.
Applicant further argues that “[S]andler et al. do not teach or suggest that the APC1 peptide would have the same effect i.e. stimulation of interferon-gamma on any cancer cells, let alone TNBC cells. Therefore, it is likely that the anti-cancer effect of the entire KTPAF50 peptide on U937 cells is mediated via IFN gamma while the anti-cancer effect of the APC1 peptide which is a fragment of the KTPAF50 peptide on these specific types of cancer cells was neither elucidated nor hinted by Sandler et al. In fact, in light of the results presented herein in the present application, it appears that the anti-cancer effect of the APC1 peptide on TNBC is mediated via a totally different mechanism of action e.g. via activation of HER2 receptor and not via stimulation of IFN gamma. This is further emphasized by the lastly filed declaration of the inventor (see Declaration by Dr. Yoram Devary Under 37 CFR 1.132 filed on August 4, 2021 and signed Aug. 1, 2021) showing that mice treated with the claimed peptide did not exhibit elevated IFN-gamma levels relative to non-treated mice. Thus, while the 50aa peptide was shown by Sandler to stimulate the secretion of IFN-gamma in U937 cells, there is no evidence nor reason to believe that the 14aa claimed peptide enhances IFN-gamma secretion, let alone on TNBC cells. It should be further noted that TNBC is a specific type of breast cancer that does not have any of the receptors that are commonly found in breast cancer and is considered to be more aggressive and have a poorer prognosis than other types of breast cancer, mainly because there are fewer targeted medicines that treat TNBC. As mentioned in the application, TNBC is characterized by a lack of expression of HER2 and the examples of the application suggest that the APC1 peptide acts by increasing the HER2 levels (see Detailed description of the invention, last paragraph page 11 to third paragraph page 12). Therefore, Applicant asserts that the synergistic effect of the combined use of the APC1 peptide, i.e., the 14-aa peptide and additional anti-cancer drugs on TNBC cells, e.g., doxorubicin and cisplatin, is not mediated or affected by IFN gamma-secretion but via a different mechanistic action”.
Applicant additionally argues that “[T]he fact that the claimed 14aa peptide does not enhance IFN gamma secretion but acts on TNBC cells via a different pathway, e.g., increased HER2 expression as demonstrated by the present application, is even emphasized by the previously provided Exhibit A, Kominsky, Scott L., et al. ("Down-regulation of neu/HER-2 by interferon- y in prostate cancer cells.” Cancer research 60.14 (2000): 3904-3908) submitted with our Amendment of August 4, 2021. As mentioned at page 8 in our previous response of August 4, 2021, this publication reports the finding that IFN-gamma treatment of DU145 and PC-3 cells caused a reduction in neu/HER-2 expression. Thus, even in case that the claimed APC1 peptide would secret IFN-gamma as hypothetically supposed by the Examiner, the HER2 expression levels would be expected to decrease. The results presented in the application however showed the exact contrary (e.g., Example 1, Figures 1-4 and 8), i.e., administration of the claimed APC1 peptide increased expression of HER2 receptors”.
Applicant further argues that “[a]s defined in Sandler et al. (summary of the invention, page 6): “A novel protein, named KTPAF50, has now been discovered, based on a novel cDNA. The peptide encoded by the cDNA is 74 amino acids long and includes a signal peptide of 24 amino acids on its N-terminal end.” Therefore, the Examiner wrongly asserts that the KTPAF50 of Sandler et al. corresponds to instantly claimed SEQ ID NO: 1”.
Applicant’s arguments are not persuasive. 
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
As discussed above, Sander et al. teach a method of treatment of breast cancer comprising administering KTPAF50. Sander et al. also teach that the levels of IFN-gamma are elevated upon administration of 100 ng/ml of KTPAF50 (Fig. 2, depicted below).

    PNG
    media_image1.png
    162
    400
    media_image1.png
    Greyscale

On the other hand, Nagai et al. teach that triple-negative breast cancer cells responded to interferon-gamma, and Vyas et al. teach that doxorubicin is the first-line therapy for triple negative breast cancer. 
Therefore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to stimulate the secretion of interferon-gamma with KTPAF50 to treat triple-negative breast cancer, and would have been further motivated to combine doxorubicin and KTPAF50 since the references teach that KTPAF50 and doxorubicin are effective in treating breast cancer.
With respect to the claimed unexpected results, the MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claimed invention.
In the instant case, they are not. As shown in the data provided by the Applicant in the declaration filed on 8/4/2021, the levels of IFN-gamma do not differ in mice treated with 350 g for 2 weeks as compared to untreated mice.
Therefore, since the claimed method is NOT drawn to specific amounts of SEQ ID NO: 1, the claimed unexpected results are not commensurate in scope with the claimed invention.
Furthermore, as shown in Fig. 15 of the instant application (depicted below), after 2 weeks of treatment (the same length of treatment used in the data shown in the declaration), there is no statistical difference between in Doxorubicin-, APC1- (i.e. SEQ ID NO: 1) and APC1+Doxorubicin- treated groups. 


    PNG
    media_image2.png
    517
    837
    media_image2.png
    Greyscale


Moreover, even assuming arguendo that the claimed unexpected results (i.e. synergism) are commensurate in scope with the claimed invention, as discussed on the Advisory Action mailed on 5/14/2021, the reference of Sacchi et al. teach that IFN-gamma can improve the antitumor properties of doxorubicin. Thus, one of ordinary skill would have expected the claimed synergism of doxorubicin and KTPAF50.
With respect to Applicant’s arguments regarding the KTPAF50 of Sandler et al. not corresponding to instantly claimed SEQ ID NO: 1, it is noted that Sandler et al. teach that the C terminal 14 aa of KTPAF50 (SEQ ID NO: 8), which consists of instantly claimed SEQ ID NO: 1, has anti-cancer activity similar to the KTPAF50 peptide (Example VI, page 17). Sandler et al. also teach that said anti-cancer activity is due to the increased levels of IFN-gamma (page 16, lines 3-7; Fig. 2).
For the reasons stated above the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658